Title: From Thomas Jefferson to Martha Jefferson Randolph, 4 August 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Aug. 4. 1793.

I inclose you two of Petit’s receipts. The orthography will amuse you, while the matter of them may be useful. The last of the two is really valuable, as the beans preserved in that manner, are as firm, fresh, and green, as when gathered.—Mr. D. Randolph is at Philadelphia, and well. He delivered me your watch, which I will have ready to send by him. He proposes to set out for Monticello in 8. or 10. days. Present my best respects to Mrs. Randolph and my regrets at my absence during the favor of her visit. I hope to be more fortunate another time.—We have had a remarkeable death here which I will mention for example sake. Mrs. Lear, wife of the gentleman who is secretary to the President, by eating green plumbs and apples brought on a mortification of the bowels which carried her off in six days. She was 23. years old, and of as fine healthy a constitution as I ever knew. Tell Anne this story, and kiss her for me, in presenting one of the inclosed caricatures. I put up several as Mrs. Randolph may have some of her family to whom they may give a moment’s pleasure. My best affections are with Mr. Randolph and yourself. Adieu my dear.
